 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                                     No. 2:17-cv-00573-KJM-CKD
12                       Plaintiff,
13            v.                                         ORDER
14    HASMUKHBAI PATEL AND
      DAMYANTIBAN PATEL,
15
                         Defendants.
16

17          On September 18, 2019, the court held a judgment-debtor examination and show cause

18   hearing in this matter. Plaintiff appeared by counsel and defendants, who proceed without

19   counsel, failed to appear. Defendants have failed to appear at two previous judgment-debtor

20   examinations. (ECF Nos. 27, 31.)

21          Plaintiff has requested that the hearing be continued, and that he be awarded costs for his

22   counsel’s appearance at the most recent hearing. The court has considered what sanctions would

23   be appropriate at this juncture. In light of defendants’ pro se status, and the court’s desire to

24   resolve the action on the merits, the court first attempts lesser sanctions by issuing an order

25   imposing monetary sanctions. Given that defendants are proceeding without counsel, the

26   monetary sanctions imposed are necessarily minimal.

27   ///

28   ///
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Defendants are sanctioned $250, for the cost of plaintiff’s counsel’s court

 3   appearance, to be paid to plaintiff’s counsel within twenty-one (21) days of this order.

 4          2.      The judgment-debtor examination and show cause hearing is rescheduled for

 5   January 8, 2020.

 6          IT IS SO ORDERED.

 7   Dated: September 27, 2019
                                                      _____________________________________
 8
                                                      CAROLYN K. DELANEY
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
